DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/558,141 filed on December 21, 2021, which is a CON of 16/781,099 (US 11,228,339 B2). Claims 1-20 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDSs submitted on 12/21/21 and 04/06/22 have been entered and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 11,228,339 B2.

Claim 17 of Instant Application
Claim 16 of Patented Application
A virtual repeater station, comprising: a non-transitory computer-readable memory medium; one or more processors coupled to the non-transitory computer-readable memory medium, wherein the virtual repeater station is located between an endpoint device and a cable headend, wherein the virtual repeater station is configured to: designate a plurality of channels within a range of frequencies, wherein each of the plurality of channels comprises a separate respective sub-band of frequency within the range of frequencies, wherein the separate sub-bands of frequency are selected to occur at frequencies above a highest frequency utilized by Data Over Cable Service Interface Specification (DOCSIS) plus a guard interval; designate a first subset of the plurality of channels as upstream channels and a second subset of the plurality of channels as downstream channels for virtual segmentation; and perform communications between a network controller and an endpoint device through a coaxial cable by utilizing the plurality of channels, wherein the first subset of the plurality of channels are designated as upstream channels and the second subset of the plurality of channels are designated as downstream channels based at least in part on upstream and downstream channel demand.
A wired communication device, comprising: a non-transitory computer-readable memory medium; one or more processors, wherein the wired communication device comprises a virtual repeater station located between an endpoint and a cable headend, wherein the virtual repeater station is configured to: designate a plurality of channels within a range of frequencies, wherein each of the plurality of channels comprises a separate respective sub-band of frequency within the range of frequencies, wherein the separate sub-bands of frequency are selected to occur at frequencies above a highest frequency utilized by Data Over Cable Service Interface Specification (DOCSIS) plus a guard interval; designate a first subset of the plurality of channels as upstream channels and a second subset of the plurality of channels as downstream channels for virtual segmentation; and perform communications between a network controller and the endpoint device through a coaxial cable by utilizing the plurality of channels, wherein the first subset of the plurality of channels are designated as upstream channels and the second subset of the plurality of channels are designated as downstream channels based at least in part on upstream and downstream channel demand.




	Although the claims are not identical, they are not patentably distinct from each other because claim 17 of the Instant Application recites all the limitations of claim 16 of the Patented Application, and thus anticipates the same. Regarding claims 1 and 10 of the Instant Application, these claims also recite similar claim limitations 1, 12 and/or 16 of the Patented Application and thus anticipates the same.
	Claims 18-20 of the Instant Application and claims 17-19 of Patented Application recite similar limitations.
	Claims 2-9 and 11-16 of the Instant Application and claims 2-3, 6-11 and 13-15 of Patented Application recite similar limitations.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites “a processor configured to cause a virtual repeater station located between an endpoint device and a cable headend to: designate…” (lines 2-4). It is not clear whether said “designate…” is linked to said “processor”, “virtual repeater station”, “endpoint device” or “cable headend”. Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claim 10.
Claim 17 recites "an endpoint device" in lines 14-15. It is not clear whether said “endpoint device” (lines 14-15) is the same or different from line 4 “an endpoint device”. Hence, renders claim 17 and its dependent claims indefinite.

Reason for Allowance
8.	Regarding claims 1, 10 & 17, the combination of Rakib (US 2013/0332978 A1) and Chapman (US 2006/0262722 A1) teaches, see CON 16/781,099 –Final Rejection (claims 1, 13 & 17) mailed on 06/29/21. However, prior art of record fails to disclose see Notice of Allowance mailed on 09/15/21 of the CON 16/781,099.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633